Title: To Thomas Jefferson from William Jones, 23 March 1801
From: Jones, William
To: Jefferson, Thomas



Sir
Philadelphia 23d March 1801

Deeply penetrated with the confidence you are pleased to evince in proposing to me the Secretaryship of the Navy, I entreat you to believe that I have weighed with mature deliberation all the considerations which ought to influence my decision in a case so important to the public interest and the honor of the administration
To be associated with private worth and exalted talents such as compose your administration, would be no less grateful to my feelings than honora[ble] to myself, and tho my skill and talents in that department have been much too highly estima[ted] I would with pleasure have contributed my humble efforts to promote the great end you have in view but for obstacles of a private nature which I find irresistible.  I am fully sensible of the duty we owe our country and the administration of our choice [and would] […]ly forego private consider[ations to] any reasonable extent.  I regret the necessity that impels me to decline the proffered honor, and trust my motives will be so appreciated as to preserve for me the favorable sentiments you are pleased to express.  With earnest wishes for the prosperity of your administration and your personal happiness
I am very respectfully and faithfully Yours

Wm Jones

